DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the amendment filed on ***.  This Action is made FINAL.

Claims 1-20 are pending and they are presented for examination.  

Response to Amendment

Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 9 and 5 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 (similarly claims 9 and 15) recite: “wherein translating the request comprises translating an identity of the specified virtualization management entity to an identity of the cluster entity, wherein the one or more commands include the identity of the cluster entity”.
The examiner agrees that the specification supports translation of an identity of the specified virtualization management entity to an identity of the cluster entity is disclosed within the specification.
However, after careful search of the instant application, the examiner was unable to find any disclosure(s), wherein a translation of an identity of the specified virtualization management entity to an identity of the cluster entity occurs when the identity of the cluster entity is already present within the one or more commands (emphasis added).  
A person of ordinary skill in the art before the effective filing date of the invention would generally understand a translation is needed when an identifier to be translated is currently unknown or not provided.  However, it would be unnecessary for any translation to happen when the value in which the identifier to be translated to is already present/known within the request.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (Pub 20190108049) (hereafter Singh) in view of Geng et al. (Pub 20210389970) (hereafter Geng).

As per claim 1, Singh teaches:
A method comprising: 
receiving, by a computing device, a request to perform an operation on a specified virtualization management entity of a virtualization management system; 
identifying, by the computing device, a cluster entity of a containerized computing cluster, wherein the cluster entity is represented by the specified virtualization management entity; ([Paragraph 25], As illustrated in FIG. 1, the environment 100 may include a customer 102 that sends a task definition file 104 for software containers 118 along with a request to launch tasks through a network 106 to a container service 108 of a computing resource service provider 110.  A scheduler, such as the scheduler 208 of FIG. 2, may determine into which container instance 114 of a cluster 116 of container instances that the software containers 118 specified in the task definition file 104 should be launched. [Paragraph 39], Each cluster may have a cluster identifier (ID) that uniquely distinguishes the clusters from each other. Clusters may be specified by referring to their respective cluster ID…  [Paragraph 56], the customer may have obtained one or more container instance IDs of a cluster in response to a DescribeCluster application programming interface call, and may specify to execute a task definition file on the one or more identified container instances…  [Paragraph 21], Techniques described and suggested include systems and methods for creating clusters of software container instances for running software containers for customers of a computing resource service provider. The software container instances may be virtual machine instances configured to support containerization, and the software container instances may be registered or deregistered from the cluster as needed to fit the needs of the customer.)
translating, by the computing device, responsive to the request, the request to one or more commands to be performed on the identified cluster entity of the containerized computing cluster, wherein translating the request comprises translating an identify of the specified virtualization management entity to an identity of the cluster entity, 
wherein the one or more commands include the identity of the cluster entity; and 
sending, by the computing device, the one or more commands to the containerized computing cluster.  ([Paragraph 69], For examples, the container agents 222 may act as intermediaries between the running tasks of their respective container instances 218 and other entities and services such that all communication to or from a container passes through the container agent. In this manner, the container agent may be configured to interpret and translate commands between the container and a particular container encapsulation system running with the container service 200. This may allow changes to be made to the particular container encapsulation system without requiring updates to be made to the tasks or task definitions; i.e., only the container agents 222 may need to be updated to reflect the changes to the particular encapsulation system.  [Paragraph 68], The agent communication services 220 may be configured to track the status of all agents in a cluster, and may push run commands and state transitions to its respective instance. In some embodiments, communication by other components of the container service, with containers and the container instances 218 is performed through the agent communication services 220.  [Paragraph 77], Specifically, FIG. 3 depicts a container service, similar to the container service 1522, executing a plurality of virtual machines configured as container instances 320 in accordance with at least one embodiment. The container service may provide system hardware 340 to customers 302 of a computing resource service provider 304 providing the container service to perform computation services within containers 310.)
	Singh teaches translating/interpreting commands [Paragraph 69].
However, Singh does not explicitly discloses wherein translating the request comprises translating an identify of the specified virtualization management entity to an identity of the cluster entity, 
wherein the one or more commands include the identity of the cluster entity;
Geng teaches wherein translating the request comprises translating an identify of the specified virtualization management entity to an identity of the cluster entity, 
wherein the one or more commands include the identity of the cluster entity; ([Paragraph 80, 474], In this implementation, the VNFM serves as an intermediate medium between the VNF and the CaaS manager, and converts an identifier of a VNFC into an identifier of a container, thereby implementing conversion between a primitive of the VNF and a primitive of the container. This breaks down a communication barrier between the VNF and the CaaS manager, breaks through a technical barrier that containerization is difficult to implement because the VNF cannot understand container-level primitives, streamlines the lifecycle management procedure in the VNF containerization scenario, and supports evolution of VNF products to containerization.  [Paragraph 82, 488], In this implementation, the VNFM serves as an intermediate medium between the VNF and the CaaS manager, and converts an identifier of an application instance into an identifier of a container instance, thereby implementing conversion between a primitive of the VNF and a primitive of the container instance. This breaks down a communication barrier between the VNF and the CaaS manager, breaks through a technical barrier that containerization is difficult to implement because the VNF cannot understand container-level primitives, streamlines the lifecycle management procedure in a VNF container instantiation scenario, and supports evolution of VNF products to container instantiation. [Paragraph 5], In related technologies, the VNF is usually carried in a virtual machine cluster, and the VNFC is usually carried by a virtual machine. The VNFM may manage the lifecycle of the VNF by communicating with the VNF. For example, at the scale-out stage, when the VNFM needs to scale out the VNF, the VNFM sends a virtual machine creation instruction to the VIM; and when receiving the virtual machine creation instruction, the VIM creates a virtual machine instance of a virtual machine in the virtual machine cluster. After the virtual machine instance is created, a VNFC instance carried by the virtual machine instance is started accordingly. Therefore, a quantity of VNFC instances of the VNF increases, and the VNF is scaled out accordingly as the virtual machine cluster is scaled out. After the VNF is scaled out, the VNFM notifies the VNF that the VNF is scaled out, so that the VNF starts to execute a series of processing procedures at the scale-out stage. )
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Singh wherein a request to perform an operation is received on a specified virtualization management entity, cluster entity of a containerized computing cluster is identified, one or more command(s) is/are translated and sent to the containerized computing cluster, into teachings of Geng wherein identity/identifier of the specified virtualization management entity within a command is converted/translated to an identity/identifier of the cluster entity because this would enhance the teachings of Singh wherein by converting/translating the identity/identifier of the specified virtualization management entity allows break down of communication barrier due to incompatible commands between heterogeneous systems.  

As per claim 2, rejection of claim 1 is incorporated:
Singh teaches wherein the cluster entity comprises one of: a cluster virtual machine, a cluster node, a cluster virtual machine template, a cluster network, or a cluster persistent volume claim (PVC), and the specified virtualization management entity comprises one of: a virtual machine proxy entity, a host proxy entity, a virtual machine template proxy entity, a network proxy entity, or a virtual disk proxy entity. ([Paragraph 21], Techniques described and suggested include systems and methods for creating clusters of software container instances for running software containers for customers of a computing resource service provider. The software container instances may be virtual machine instances configured to support containerization, and the software container instances may be registered or deregistered from the cluster as needed to fit the needs of the customer. [Paragraph 37], The container service 200 may be comprised of a set of services, including a template service 206, one or more schedulers 208, a router service 210, and a telemetry service 212.  [Paragraph 61], The template service 206 may be configured to allow the customers 202 to define a task definition for their containers. In some examples, a "task definition" may refer to a script or set of metadata that may define a group of containers; e.g., the number of containers, their types, their components, their relationships to other containers, information describing associated instances, and other metadata. Task definitions may also specify that groups of containers are to be launched in coordination. The template service 206 may receive task definitions from the customers 202, store the task definitions in the database 216, and allow the customers 202 to create, view, update, delete, and otherwise manage their task definitions.  [Paragraph 65], The router service 210 may be configured to route requests from the front-end service 204 to the appropriate sub-fleet. In some embodiments, the router service 210 may route requests to a single sub-fleet. In other embodiments, the router service may route requests between multiple sub-fleets.  [Paragraph 69], For examples, the container agents 222 may act as intermediaries between the running tasks of their respective container instances 218 and other entities and services such that all communication to or from a container passes through the container agent.)
Geng also teaches ([Paragraph 217], A VNF is configured to perform virtualization of at least one network function by using one physical network device. The VNF is also referred to as a virtualized network element. For example, in an implementation solution, the VNF may be configured to provide functions of different network elements in an Internet protocol address (English full name: internet protocol address, IP for short) multimedia subsystem (English full name: ip multi media subsystem, IMS for short) network, such as a proxy call session control function (English full name: proxy call session control function, P-SCSCF for short), a service call session control function (English full name: service proxy call session control function, S-CSCF for short), and a home subscriber server (English full name: home subscriber server, HSS for short) function.  [Paragraph 219], For example, the compute node can implement forwarding traffic and data analysis functions. Each VNFC may include one or more control nodes and one or more compute nodes. Optionally, the VNFC may use a “1+N” mode, that is, the VNFC may include one control node and N compute nodes, where N is a positive integer. [Paragraph 220], A CaaS manager is a logical entity for managing the container cluster. The CaaS manager may create a container in the container cluster and delete a container from the container cluster. The creating a container may include creating one or more container instances of the container.)

As per claim 3, rejection of claim 1 is incorporated:
Singh teaches further comprising: generating, by the computing device, a virtualization management cluster in the virtualization management system, wherein the virtualization management cluster represents the containerized computing cluster, wherein the specified virtualization management entity is associated with the virtualization management cluster. ([Paragraph 38], a customer may launch one or more clusters and then manage user and application isolation within each cluster through the front-end service 204. For example, the customer may specify that "instances 1-10" should comprise a first cluster and "instances 11-15" should comprise a second cluster. Thereafter, when the customer submits a launch request for a container, the customer may specify whether the container should be launched in the first cluster or the second cluster.  [Paragraph 39], Each cluster may have a cluster identifier (ID) that uniquely distinguishes the clusters from each other. Clusters may be specified by referring to their respective cluster ID. A customer may use different clusters for different types of tasks. For example, a customer may use a first cluster for launch services and may use a second cluster for executing batch jobs. The instances in the first cluster may have been optimized for running a server, and the instances of the second server may have been optimized for submitting short-lived transient jobs, like batch jobs.  [Paragraph 53], In some implementations, the cluster manager is comprised of metadata about the clusters (e.g., the grouping of container instances). In other implementation, the cluster manager may comprise configuration management software installed by a customer or made available by the computing resource service provider.  [Paragraph 103], In some examples, the "cluster manager" refers, at least in part, to the cluster metadata. In other examples, the cluster manager may be a software application or service that manages the cluster metadata and is in communication with the scheduler…)
Geng also teaches ([Paragraph 68], the generating a management instruction includes: generating a creation instruction based on a to-be-scaled-out VNFC, where the creation instruction is used to instruct the CaaS manager to create a container instance of a container in the container cluster, and the container instance is used to carry a to-be-added application instance of the to-be-scaled-out VNFC.  [Paragraph 78])

As per claim 4, rejection of claim 3 is incorporated:
Singh teaches further comprising: receiving, by the computing device, a request to create a particular virtualization management entity in the virtualization management cluster according to one or more specified parameters; ([Paragraph 38], a customer may launch one or more clusters and then manage user and application isolation within each cluster through the front-end service 204. For example, the customer may specify that "instances 1-10" should comprise a first cluster and "instances 11-15" should comprise a second cluster. Thereafter, when the customer submits a launch request for a container, the customer may specify whether the container should be launched in the first cluster or the second cluster. [Paragraph 40], The cluster ID may allow the customer to register container instances with the cluster; for example, the customer may cause a container instance be registered to a cluster by passing the cluster ID as a parameter to a RegisterContainerInstance application programming interface call.)
responsive to receiving the request to create the particular virtualization management entity, generating, by the computing device, a proxy entity in the virtualization management system, the proxy entity having the one or more specified parameters; ([Paragraph 71], The container agents 222 and/or the telemetry agents 224 may be configured to launch automatically when their respective container instances 218 are instantiated. If a new container encapsulation system is implemented by the container service 200, the only changes required for the container instances 218 and containers may be for new container agents configured to be compatible with the new container encapsulation system to be created and the container agents 222 to be swapped for the new container agents. In such a case, the customers 202 should be able to use the same application programming interfaces with the container service 200, and the new container agents should be configured to support the same application programming interfaces without the customers 202 being aware of the change to the new encapsulation system.)
generating, by the computing device, a command to create a cluster entity having the one or more specified parameters in the containerized computing cluster; 
sending, by the computing device, the command to create the cluster entity to the containerized computing cluster; and 
associating, by the computing device, the cluster entity with the proxy entity. ([Paragraph 38], a customer may launch one or more clusters and then manage user and application isolation within each cluster through the front-end service 204. For example, the customer may specify that "instances 1-10" should comprise a first cluster and "instances 11-15" should comprise a second cluster. Thereafter, when the customer submits a launch request for a container, the customer may specify whether the container should be launched in the first cluster or the second cluster. [Paragraph 40], The cluster ID may allow the customer to register container instances with the cluster; for example, the customer may cause a container instance be registered to a cluster by passing the cluster ID as a parameter to a RegisterContainerInstance application programming interface call.  [Paragraph 71], The container agents 222 and/or the telemetry agents 224 may be configured to launch automatically when their respective container instances 218 are instantiated. If a new container encapsulation system is implemented by the container service 200, the only changes required for the container instances 218 and containers may be for new container agents configured to be compatible with the new container encapsulation system to be created and the container agents 222 to be swapped for the new container agents. In such a case, the customers 202 should be able to use the same application programming interfaces with the container service 200, and the new container agents should be configured to support the same application programming interfaces without the customers 202 being aware of the change to the new encapsulation system.  [Paragraph 72], The container agents 222 may be polled by the container encapsulation system to communicate information to the container encapsulation system.)
Geng also teaches ([Paragraph 68], the generating a management instruction includes: generating a creation instruction based on a to-be-scaled-out VNFC, where the creation instruction is used to instruct the CaaS manager to create a container instance of a container in the container cluster, and the container instance is used to carry a to-be-added application instance of the to-be-scaled-out VNFC.  [Paragraph 216], A container instance is a specific instance of a container. A container may have one or more container instances. Different container instances of a same container are created using a same image, different container instances of the same container have a same function, and different container instances of the same container may be run on different devices. For example, if a container is nginx-container (Nginx is a hypertext transfer protocol (hypertext transfer protocol, HTTP) and reverse proxy service), three container instances may be created for the container nginx-container by using an image of the container nginx-container: a nginx-container 1, a nginx-container 2, and a nginx-container 3, where the three container instances have a same function. [Paragraph 220], CaaS manager is a logical entity for managing the container cluster. The CaaS manager may create a container in the container cluster and delete a container from the container cluster. The creating a container may include creating one or more container instances of the container. Creating a container may be creating a replica of a container instance of an existing container, to increase a quantity of container instances of the existing container in the container cluster. In addition, creating a container may alternatively be creating a container instance of a newly added container, to add the container instance of the container to the container cluster. Deleting a container may be deleting one or more container instances of a container. [Paragraph 217], A VNF is configured to perform virtualization of at least one network function by using one physical network device. The VNF is also referred to as a virtualized network element. For example, in an implementation solution, the VNF may be configured to provide functions of different network elements in an Internet protocol address (English full name: internet protocol address, IP for short) multimedia subsystem (English full name: ip multi media subsystem, IMS for short) network, such as a proxy call session control function (English full name: proxy call session control function, P-SCSCF for short), a service call session control function (English full name: service proxy call session control function, S-CSCF for short), and a home subscriber server (English full name: home subscriber server, HSS for short) function.  [Paragraph 78])

As per claim 5, rejection of claim 1 is incorporated:
Singh teaches further comprising: receiving, by the computing device, one or more events from the containerized computing cluster, wherein each event specifies a first operation associated with a specified cluster entity of the containerized computing cluster, and the first operation comprises creation, update, or deletion of the specified cluster entity; ([Paragraph 21], Techniques described and suggested include systems and methods for creating clusters of software container instances for running software containers for customers of a computing resource service provider. The software container instances may be virtual machine instances configured to support containerization, and the software container instances may be registered or deregistered from the cluster as needed to fit the needs of the customer.  [Paragraph 40], Available application programming interface function calls for clusters may include CreateCluster, DescribeCluster, ListClusters, and DeleteCluster. The CreateCluster application programming interface call may cause a cluster to be created. In some cases, after the cluster is created, the front-end service 204 may provide the customer with the cluster ID of the newly created cluster… Similarly, in some cases, the customer may specify, in parameters of the CreateCluster application programming interface call, a quantity of container instances to be created and registered to the cluster upon creation of the cluster. The CreateCluster application programming interface function call is further illustrated in FIG. 7.)
determining, by the computing device, responsive to the first operation, a second operation to be performed in the virtualization management system, wherein the second operation comprises creating, updating, or deleting a particular virtualization management entity associated with the specified cluster entity; and 
sending, by the computing device, a command to the virtualization management system to perform the second operation for the virtualization management entity. ([Paragraph 71], The container agents 222 and/or the telemetry agents 224 may be configured to launch automatically when their respective container instances 218 are instantiated. If a new container encapsulation system is implemented by the container service 200, the only changes required for the container instances 218 and containers may be for new container agents configured to be compatible with the new container encapsulation system to be created and the container agents 222 to be swapped for the new container agents. In such a case, the customers 202 should be able to use the same application programming interfaces with the container service 200, and the new container agents should be configured to support the same application programming interfaces without the customers 202 being aware of the change to the new encapsulation system.  [Paragraph 72], The container agents 222 may be polled by the container encapsulation system to communicate information to the container encapsulation system. [Paragraph 38], a customer may launch one or more clusters and then manage user and application isolation within each cluster through the front-end service 204. For example, the customer may specify that "instances 1-10" should comprise a first cluster and "instances 11-15" should comprise a second cluster. Thereafter, when the customer submits a launch request for a container, the customer may specify whether the container should be launched in the first cluster or the second cluster. [Paragraph 40], The cluster ID may allow the customer to register container instances with the cluster; for example, the customer may cause a container instance be registered to a cluster by passing the cluster ID as a parameter to a RegisterContainerInstance application programming interface call.)
Geng also teaches ([Paragraph 233], The scale-in stage is a stage at which a quantity of application instances of one or more VNFCs in the VNF decreases. At the scale-in stage, the VNFM deletes one or more application instances of the one or more VNFCs in the VNF. Therefore, after the VNF is scaled in, the quantity of application instances decreases. For example, for any VNFC in the VNF, it is assumed that the VNFC includes m.sub.2 application instances before scale-in. At the scale-in stage, n.sub.2 application instances of the VNFC are deleted. After scale-in, the VNFC includes (m.sub.2−n.sub.2) application instances, in other words, the n.sub.2 application instances are deleted from the VNFC through scale-in. m.sub.2 and n.sub.2 are positive integers. In addition, an application instance that is deleted at the scale-in stage and that is of the VNFC may be a compute node of the VNFC.)

As per claim 6, rejection of claim 1 is incorporated:
Singh teaches further comprising:
generating, by the computing device, one or more virtualization management entities in the virtualization management system, wherein each of the virtualization management entities represents a respective particular cluster entity, and wherein generating the one or more virtualization management entities comprises:
associating each of the one or more virtualization management entities with the respective particular cluster entity in a data structure, and 
designating each of the one or more virtualization management entities as a proxy entity representing the respective particular cluster entity. ([Paragraph 22], he software containers may be configured to run as tasks according to a task definition, and the task definition may be stored as a task definition file. The task definition file may describe one or more software containers that are assigned to start as a group. Software images of the software containers, which may represent an entire copy of the particular state of the software container at the time the software image was generated, that have been configured to execute within the software container instances, may be provided to the computing resource service provider, or their locations specified in the task definition. The task definition may also specify resource requirements, relationships between containers, network ports used, and shared resources. [Paragraph 53], RegisterContainerInstance, DescribeContainerInstance, and DeregisterContainerInstance. A RegisterContainerInstance application programming interface call may be used by a container agent of a container instance to register the container instance with a cluster manager once the container instance is instantiated. In some implementations, the cluster manager is comprised of metadata about the clusters (e.g., the grouping of container instances). [Paragraph 71], The container agents 222 and/or the telemetry agents 224 may be configured to launch automatically when their respective container instances 218 are instantiated. If a new container encapsulation system is implemented by the container service 200, the only changes required for the container instances 218 and containers may be for new container agents configured to be compatible with the new container encapsulation system to be created and the container agents 222 to be swapped for the new container agents. In such a case, the customers 202 should be able to use the same application programming interfaces with the container service 200, and the new container agents should be configured to support the same application programming interfaces without the customers 202 being aware of the change to the new encapsulation system.  [Paragraph 37], The customers 202 may utilize the functionality provided by these services by making web service application programming interface function calls through the front-end service 204, which may be configured to receive requests from the customers 202 and forward the requests to the appropriate service, such as the appropriate container manager backend service 214.)
Geng also teaches ([Paragraph 542], Optionally, in the VNFC onboarding scenario, in a possible implementation, the VNFM may obtain a container deployment template corresponding to a to-be-onboarded VNFC, and add the container deployment template to a model of the VNF. When the CaaS manager loads the model of the VNF, the CaaS manager creates a container instance based on the VNF model and the container deployment template corresponding to the to-be-onboarded VNFC, to add, to an application stack, a container corresponding to the to-be-onboarded VNFC. The application stack includes a group of interrelated containers, applications carried by different containers in the application stack depend on each other, and the application stack may define and coordinate functions of the VNF. Specifically, the application stack includes one or more containers. The application stack may be created based on the model of the VNF. The CaaS manager dynamically loads the model of the VNF. Each time a container deployment template is added to the model of the VNF, the CaaS manager creates a container instance based on the newly added container deployment template. [Paragraph 217], A VNF is configured to perform virtualization of at least one network function by using one physical network device. The VNF is also referred to as a virtualized network element. For example, in an implementation solution, the VNF may be configured to provide functions of different network elements in an Internet protocol address (English full name: internet protocol address, IP for short) multimedia subsystem (English full name: ip multi media subsystem, IMS for short) network, such as a proxy call session control function (English full name: proxy call session control function, P-SCSCF for short), a service call session control function (English full name: service proxy call session control function, S-CSCF for short), and a home subscriber server (English full name: home subscriber server, HSS for short) function.  [Paragraph 219], For example, the compute node can implement forwarding traffic and data analysis functions. Each VNFC may include one or more control nodes and one or more compute nodes. Optionally, the VNFC may use a “1+N” mode, that is, the VNFC may include one control node and N compute nodes, where N is a positive integer. [Paragraph 220], A CaaS manager is a logical entity for managing the container cluster. The CaaS manager may create a container in the container cluster and delete a container from the container cluster. The creating a container may include creating one or more container instances of the container. [Paragraph 78])

As per claim 7, rejection of claim 1 is incorporated:
Singh teaches wherein identifying the cluster entity represented by the specified virtualization management entity comprises determining, by the computing device, that the specified virtualization management entity is associated with the identified cluster entity by a data structure, and
wherein the cluster entity is in a containerized computing cluster that comprises a virtual machine running on a host system. ([Paragraph 72], The container agents 222 may be polled by the container encapsulation system to communicate information to the container encapsulation system. The container agent 222 may register or deregister container instances 218, receive instructions from the container manager backend services 214, and ensure that a telemetry agent 224 has been started and is running. The container agent 222 may also enable updates to containers in the container instances 218 and monitor the state of containers running in the container instances 218 via an event stream.  [Paragraph 54], Because containers may be run in any available container instance with sufficient resources in the cluster, containers may be scaled up or down within the cluster as needed, provided enough container instances are available. If the number of container instances in a cluster is insufficient, additional container instances may be created and registered to the cluster through the cluster manager. If an overabundance of container instances exist in the cluster, some container instances may be deregistered from the cluster via the cluster manager. The DeregisterContainerInstance application programming interface call may be used to deregister, from a specified cluster, a container instance that was registered using the RegisterContainerInstance application programming interface call. The DeregisterContainerInstance is further described concerning FIG. 13.  [Paragraph 106], This association may be stored in a database, such as the database 216 of FIG. 2, as a relationship between the ID of the instance and the cluster ID. In such a case, the requestor may provide the instance ID (or other identifying property) and the cluster ID as parameters in the RegisterContainerInstance function call. [Paragraph 22], he software containers may be configured to run as tasks according to a task definition, and the task definition may be stored as a task definition file. The task definition file may describe one or more software containers that are assigned to start as a group. Software images of the software containers, which may represent an entire copy of the particular state of the software container at the time the software image was generated, that have been configured to execute within the software container instances, may be provided to the computing resource service provider, or their locations specified in the task definition. The task definition may also specify resource requirements, relationships between containers, network ports used, and shared resources. [Paragraph 53], RegisterContainerInstance, DescribeContainerInstance, and DeregisterContainerInstance. A RegisterContainerInstance application programming interface call may be used by a container agent of a container instance to register the container instance with a cluster manager once the container instance is instantiated. In some implementations, the cluster manager is comprised of metadata about the clusters (e.g., the grouping of container instances).) [Paragraph 71], The container agents 222 and/or the telemetry agents 224 may be configured to launch automatically when their respective container instances 218 are instantiated. If a new container encapsulation system is implemented by the container service 200, the only changes required for the container instances 218 and containers may be for new container agents configured to be compatible with the new container encapsulation system to be created and the container agents 222 to be swapped for the new container agents. In such a case, the customers 202 should be able to use the same application programming interfaces with the container service 200, and the new container agents should be configured to support the same application programming interfaces without the customers 202 being aware of the change to the new encapsulation system.)
Geng also teaches ([Paragraph 542], Optionally, in the VNFC onboarding scenario, in a possible implementation, the VNFM may obtain a container deployment template corresponding to a to-be-onboarded VNFC, and add the container deployment template to a model of the VNF. When the CaaS manager loads the model of the VNF, the CaaS manager creates a container instance based on the VNF model and the container deployment template corresponding to the to-be-onboarded VNFC, to add, to an application stack, a container corresponding to the to-be-onboarded VNFC. The application stack includes a group of interrelated containers, applications carried by different containers in the application stack depend on each other, and the application stack may define and coordinate functions of the VNF. Specifically, the application stack includes one or more containers. The application stack may be created based on the model of the VNF. The CaaS manager dynamically loads the model of the VNF. Each time a container deployment template is added to the model of the VNF, the CaaS manager creates a container instance based on the newly added container deployment template.  [Paragraph 78])

As per claim 8, rejection of claim 1 is incorporated:
Singh teaches further comprising: determining whether the specified virtualization management entity is designated as a proxy entity. ([Paragraph 63], A fleet may be subdivided into sub-fleets, and each sub-fleet may be supported by a container manager back-end service and an agent communication service dedicated to that sub-fleet. [Paragraph 72], The container agents 222 may be polled by the container encapsulation system to communicate information to the container encapsulation system. The container agent 222 may register or deregister container instances 218, receive instructions from the container manager backend services 214, and ensure that a telemetry agent 224 has been started and is running. The container agent 222 may also enable updates to containers in the container instances 218 and monitor the state of containers running in the container instances 218 via an event stream.  [Paragraph 54], Because containers may be run in any available container instance with sufficient resources in the cluster, containers may be scaled up or down within the cluster as needed, provided enough container instances are available. If the number of container instances in a cluster is insufficient, additional container instances may be created and registered to the cluster through the cluster manager. If an overabundance of container instances exist in the cluster, some container instances may be deregistered from the cluster via the cluster manager. The DeregisterContainerInstance application programming interface call may be used to deregister, from a specified cluster, a container instance that was registered using the RegisterContainerInstance application programming interface call. The DeregisterContainerInstance is further described concerning FIG. 13.  [Paragraph 106], This association may be stored in a database, such as the database 216 of FIG. 2, as a relationship between the ID of the instance and the cluster ID. In such a case, the requestor may provide the instance ID (or other identifying property) and the cluster ID as parameters in the RegisterContainerInstance function call.)
Geng also teaches ([Paragraph 542], Optionally, in the VNFC onboarding scenario, in a possible implementation, the VNFM may obtain a container deployment template corresponding to a to-be-onboarded VNFC, and add the container deployment template to a model of the VNF. When the CaaS manager loads the model of the VNF, the CaaS manager creates a container instance based on the VNF model and the container deployment template corresponding to the to-be-onboarded VNFC, to add, to an application stack, a container corresponding to the to-be-onboarded VNFC. The application stack includes a group of interrelated containers, applications carried by different containers in the application stack depend on each other, and the application stack may define and coordinate functions of the VNF. Specifically, the application stack includes one or more containers. The application stack may be created based on the model of the VNF. The CaaS manager dynamically loads the model of the VNF. Each time a container deployment template is added to the model of the VNF, the CaaS manager creates a container instance based on the newly added container deployment template. [Paragraph 217], A VNF is configured to perform virtualization of at least one network function by using one physical network device. The VNF is also referred to as a virtualized network element. For example, in an implementation solution, the VNF may be configured to provide functions of different network elements in an Internet protocol address (English full name: internet protocol address, IP for short) multimedia subsystem (English full name: ip multi media subsystem, IMS for short) network, such as a proxy call session control function (English full name: proxy call session control function, P-SCSCF for short), a service call session control function (English full name: service proxy call session control function, S-CSCF for short), and a home subscriber server (English full name: home subscriber server, HSS for short) function.  [Paragraph 219], For example, the compute node can implement forwarding traffic and data analysis functions. Each VNFC may include one or more control nodes and one or more compute nodes. Optionally, the VNFC may use a “1+N” mode, that is, the VNFC may include one control node and N compute nodes, where N is a positive integer. [Paragraph 220], A CaaS manager is a logical entity for managing the container cluster. The CaaS manager may create a container in the container cluster and delete a container from the container cluster. The creating a container may include creating one or more container instances of the container. [Paragraph 78])

As per claims 9-14, these are system claims corresponding to the method claims 1-6.  Therefore, rejected based on similar rationale.

As per claims 15-20, these are non-transitory machine-readable storage medium claims corresponding to the method claims 1-6.  Therefore, rejected based on similar rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196